DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “the hydrolysis catalyst 40”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1 recites the phrases “to be able to”, “can be” which render claim indefinite.
Claims 2-12 depend from claim 1 and contain all of the limitations of claim 1.  Therefore, claims 2-12 are rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 11, 12 are rejected under 35 U.S.C. 102a1 as being anticipated by  Amo et al. (JP 2005-344597).



With regard to claim 1:
Amo discloses a reductant injecting device, comprising:  
a honeycomb structure comprising: 
a pillar shaped honeycomb structure portion having a partition wall that defines a plurality of cells each extending from a fluid inflow end face to a fluid outflow end face (see translation, par. [0022]); 
	at least one pair of electrode portions (not shown) being configured to heat the honeycomb structure portion by conducting a current (see par. [0021]), the pair of electrode portions being arranged on a side surface of the honeycomb structure portion (see translation, par. [0021, 0040]), the honeycomb structure being configured to be able to decompose urea in an aqueous honeycomb structure portion heated by conducting the current to generate ammonia (see translation, par. [0030]);
an inner cylinder (not numbered)  being configured to house the honeycomb structure, the inner cylinder having a carrier gas introduction port (not numbered) being configured to introduce a carrier gas on the fluid inflow end face side  (see Fig. 2),
a urea sprayer (21) (Fig. 2, par. [0020]) being configured to spray the aqueous urea solution to the inflow end face side of the honeycomb structure portion, the urea sprayer (21) being arranged at one end of the inner cylinder (see Fig. 2); and

    PNG
    media_image1.png
    412
    553
    media_image1.png
    Greyscale


an outer cylinder (16) (Fig. 2) arranged on an outer peripheral side of the inner cylinder, the outer cylinder (16) being spaced apart from the inner cylinder and having a carrier gas inflow port (not numbered) being configured to allow the carried gas to flow in from the fluid outflow end face side of the honeycomb structure portion (see Fig. 1);
wherein a flow path through which the carrier gas passes is formed between the inner cylinder and the outer cylinder, and the reductant injecting device is configured such that the carrier gas through which the flow path passes can be heated by heat exchange with the honeycomb structure portion heated by conducing the current (see par. [0040]).

Regarding claim 6, Amo discloses the reductant injecting device according to claim 1, Amo further discloses wherein the carrier gas is an exhaust gas (see translation, par. [0028]).


Regarding claim 11, Amo discloses an exhaust gas processing device, comprising an exhaust gas pipe through which an exhaust gas flows; the reductant injecting device according to claim 1, being configured to inject ammonia into the exhaust gas pipe; and an SCR catalyst (8) (Fig. 1, translation, par. [0017]) arranged at the exhaust cylinder on a downstream side of a position where the ammonia is injected (see Fig. 1).

Regarding claim 12, Amo discloses a method for processing an exhaust gas, the method comprising injecting generated ammonia into the exhaust gas by the reductant injecting device according to claim 1, and reducing the exhaust gas mixed with the ammonia by an SCR (see translation, par. [0050]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Amo et al. (JP 2005-344597) as applied to claim 1 above, in view of Olivier (US Patent 9,027,332).


Regarding claims 2, 3, the modified Amo discloses the reductant injecting device according to claim 1; Amo further discloses wherein one end of the inner cylinder, at which the urea sprayer (21) (Fig. 2) is arranged, has a closing surface opposing to the fluid inflow end face of the honeycomb structure portion (see Fig. 2); wherein the inner cylinder has a reduced diameter portion at a position between the honeycomb structure portion and the urea sprayer (see Fig. 2); however, Amo fails to disclose that the carrier gas introduction port is provided at the reduced diameter portion on the closing surface side.
Olivier teaches a cylinder (46)(Fig. 5) at which a reductant sprayer (see Fig. 2) is arranged, has a closing surface opposing to the fluid inflow end face of the reductant sprayer being arranged, and the carrier gas introduction ports (90) are provided at a reduced diameter portion on the closing surface side (see Fig. 5).

    PNG
    media_image2.png
    377
    559
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Amo by providing the carrier gas introduction port at the 

Regarding claim 4, the modified Amo discloses the reductant injecting device according to claim 2, Olivier further teaches wherein a plurality of carrier gas introduction ports are concentrically provided around the urea sprayer, in a cross section orthogonal to a length direction of the inner cylinder (see Fig. 5). 

Regarding claim 5, Amo discloses the reductant injecting device according to claim 1, however, Amo fails to disclose wherein the carrier gas introduction port has a circular shape. 
It would have been an obvious matter of design choice to have the carrier gas introduction port in a circular shape, since it has been held that a change in the shape of the element involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Amo et al. (JP 2005-344597) as applied to claim 1 above, in view of Omiya et al. (US 2017/ 0284257).
Regarding claim 7, Amo discloses the reductant injecting device according to claim 1, Amo further discloses a urea hydrolysis catalyst (40) (Fig. 1, par. [0047]) arranged on the fluid outflow end face side of the honeycomb structure portion; however, Amo fails to disclose the urea hydrolysis body being separated from the fluid outflow end face.
Omiya teaches a urea hydrolysis catalyst (40) (Fig. 1, par. [0026]) being separated from a fluid outflow end face of a honeycomb structure body (11) (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Amo by providing an urea hydrolysis catalyst being 

Regarding claim 8, Amo discloses the reductant injecting device according to claim 1; however, Amo fails to disclose wherein the honeycomb structure portion has an electrical resistivity of from 0.01 to 500 Omega.cm. 
Omiya teaches that a honeycomb structure has an electrical resistivity of from 0.01 to 500 Omega. cm (see par. [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Amo by providing a honeycomb structure having an electrical resistivity of from 0.01 to 500 Omega. C as taught by Omiya for causing the honeycomb structure to effectively generate heat by application of voltage to the pair of electrode members (see Omiya, par. [0040]).

Regarding claim 9, Amo discloses the reductant injecting device according to claim 1; however, Amo fails to disclose wherein the honeycomb structure portion contains a silicon-silicon carbide composite material. 
Omiya teaches that a honeycomb structure portion contains a silicon-silicon carbide composite material or silicon carbide as a main component (see par. [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Amo by providing a honeycomb structure portion contains a silicon-silicon carbide composite material as taught by Omiya for easier adjusting electrical resistivity of the honeycomb structure body to any value by change of a ratio of silicon carbide to silicon (see Omiya, par. [0039]).

Regarding claim 10, Amo discloses the reductant injecting device according to claim 1; however, Amo fails to disclose wherein the honeycomb structure portion has a surface area per unit volume of from 5 cm2/cm3 or more.
Omiya teaches that a honeycomb structure portion has a surface area per unit volume of from 5 cm2/cm3 or more (see par. [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Amo by providing a honeycomb structure portion having a surface area per unit volume of from 5 cm2/cm3 or more
as taught by Omiya for preventing the generation amount of ammonia being decreased (see Omiya, par. [0041]).

	                                                        Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Wwww.uspto.gov/interview practice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/D.T./ 
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747